t c memo united_states tax_court frances whitaker harrington n k a francesca elaine bloom petitioner and kirk j harrington intervenor v commissioner of internal revenue respondent docket no filed date francesca elaine bloom pro_se kirk j harrington pro_se timothy b heavner and aaron d gregory for respondent memorandum findings_of_fact and opinion thornton chief_judge the issue for decision is whether for petitioner is entitled to partial relief from joint_and_several_liability under sec_6015 as respondent has determined findings_of_fact the parties have stipulated some facts which we incorporate by this reference petitioner and kirk j harrington intervenor married in he moved out in they divorced in petitioner works for the department of defense and in she began deploying to iraq and afghanistan several times a year throughout their marriage petitioner and intervenor filed joint federal_income_tax returns in petitioner while in the united_states prepared the couple’s joint_return for tax_year after discussing it with intervenor with his approval petitioner electronically filed the joint_return using turbotax software she informed intervenor that the return had been filed and that a refund had been deposited into the couple’s joint bank account 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner and intervenor a notice_of_deficiency for tax_year determining that certain income items were not reported on the joint_return neither petitioner nor intervenor contested the notice_of_deficiency and respondent assessed the proposed deficiency along with related penalties and interest on date petitioner submitted a form_8857 request for innocent spouse relief with respect to tax_year on date respondent issued a final_determination granting petitioner partial innocent spouse relief for tax_year under sec_6015 apparently about the same time intervenor also requested innocent spouse relief with respect to tax_year and was also granted partial relief under sec_6015 2although the record does not contain this notice_of_deficiency respondent asserts and the other parties have not disputed that in the notice_of_deficiency respondent determined that intervenor failed to report dollar_figure of interest_income from wachovia bank dollar_figure of social_security income from the social_security administration dollar_figure of miscellaneous income from american bankers insurance co dollar_figure of taxable dividends from first clearing llc and dollar_figure in retirement income from the u s office of personnel management civil service retirement_system respondent determined that petitioner failed to report dollar_figure in interest_income from wachovia bank and dollar_figure of interest_income from usaa federal savings bank 3although the record does not specify when intervenor requested and was granted relief the record does contain an internal_revenue_service tax examiner’s workpaper dated date recommending that intervenor be granted partial relief under sec_6015 on date while residing in virginia petitioner petitioned this court seeking judicial review of respondent’s determination that she was entitled to only partial relief from joint_and_several_liability on date while residing in virginia intervenor filed his notice of intervention contrary to rule b the notice of intervention did not state the grounds for intervention on the day of trial intervenor filed a supplemental notice of intervention stating as the ground of intervention that petitioner had filed the return in question without his knowledge and with incorrect information opinion in this proceeding petitioner no longer disputes respondent’s determination that she is entitled to partial relief under sec_6015 to the contrary in a posttrial status report she requests the court to validate the irs determination intervenor however continues to dispute respondent’s determination that petitioner is entitled to relief for the reasons explained below we reject intervenor’s contentions generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after doing so each spouse is jointly and severally liable for the entire tax due on their aggregate income sec_6013 an individual may seek relief from joint_and_several_liability under sec_6015 which offers three avenues of possible relief under subsections b c and f respondent has granted petitioner partial relief under sec_6015 which generally provides for proportionate tax relief to divorced or separated taxpayers who elect such relief with respect to a deficiency if the spouses made a joint_return at the time the election was made the spouses were legally_separated divorced or had not been members of the same household at any time during the previou sec_12 months the election for relief was made after a deficiency was asserted but no later than two years after the commissioner began collection activities and the deficiency remains unpaid stergios v commissioner tcmemo_2009_15 sec_1_6015-3 income_tax regs when a requesting spouse meets these requirements the items giving rise to the deficiency are allocated as if the spouses had filed separate returns sec_6015 relief under sec_6015 may be denied where there is evidence showing that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency which is not allocable to such individual sec_6015 4relief may also be denied in certain situations involving fraud see sec_6015 d c at trial intervenor contended that petitioner fails requirement because he was living with her when the return was filed and when she filed her form_8857 petitioner disputed this testimony and testified that intervenor had moved out in we found petitioner to be the more credible witness and her testimony is supported by the decree of divorce dated date which states that petitioner and intervenor have lived separate and apart for more than one year namely since date without any cohabitation and without interruption consequently we find that when petitioner made the election for relief on date she and intervenor had not been members of the same household at any time during the previou sec_12 months intervenor also argues that petitioner is ineligible for relief under sec_6015 because she knew of the items giving rise to the deficiency when she signed the return under sec_6015 we look for an actual and clear awareness as opposed to reason to know of the existence of an item which 5because of this finding we need not decide whether petitioner and intervenor were legally_separated at the time of petitioner’s election cf sec_1_6015-3 income_tax regs providing that a determination of whether a requesting spouse is legally_separated for this purpose is to be made in accordance with sec_7703 and the regulations thereunder sec_1_7703-1 income_tax regs referring to a spouse legally_separated under a decree of divorce or separate_maintenance gives rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir if an item_of_income is omitted the requesting spouse must have knowledge of the income which includes knowledge of the receipt of the income sec_1_6015-3 income_tax regs we do not infer actual knowledge from a mere reason to know of the omitted income sec_1_6015-3 income_tax regs petitioner testified that she was deployed in afghanistan for most of and did not know about intervenor’s unreported income she testified that intervenor kept the unreported income in bank accounts of which she lacked knowledge and that she found out about this income only during the course of their divorce by contrast intervenor testified vaguely that petitioner knew he had received the unreported income and that they had used the money to take a trip he did not however support this testimony with any other evidence with respect to this issue as with respect to other issues generally we found petitioner to be the more credible witness on this record we find that petitioner lacked actual and clear awareness of intervenor’s unreported income finally and most fundamentally intervenor contends that petitioner is not entitled to relief because he did not file a joint_return with her he argues that petitioner filed the return without his knowledge or approval whether an income_tax return is a joint or separate_return of a husband and or a wife is a question of fact 27_tc_270 aff’d 251_f2d_44 8th cir see 327_f2d_98 4th cir rev’g on other grounds 39_tc_734 to file jointly both spouses must intend to make a joint_return see 26_tc_405 weber v commissioner tcmemo_1995_125 in evaluating intent this court has considered whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the joint filing and whether prior filing history indicates an intent to file jointly see eg 56_tc_1 heim v commissioner t c pincite 10_tc_859 aff’d per curiam 175_f2d_240 6th cir if an intent to file a joint_return otherwise exists it is not fatal that one spouse did not sign the return 35_tc_747 petitioner testified credibly that on one of intervenor’s regular visits to her home in she discussed with him the preparation and filing of a joint_return for and that he agreed to the joint filing although he disputed this testimony intervenor also testified that he and petitioner filed their tax_return together with everything on it every year which we take to mean that they filed joint returns every year that they were married although intervenor contends that he did not intend to file a joint_return for this contention is hard to square with his testimony that in he filed an amended joint_return a copy of which he offered into evidence moreover intervenor requested and was granted relief under sec_6015 which relief is predicated on the filing of a joint_return on this record we find that intervenor and petitioner filed a joint_return for finding intervenor’s various arguments to be without merit we sustain respondent’s determination that petitioner is entitled to partial relief under sec_6015 to reflect the foregoing decision will be entered for respondent
